DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 11/04/2021.  
Claim(s) 19, 38, 44, 46, 48, 50-64 is/are pending in the application.
Claim(s) 2-11, 13-18, 20-37 was/were previously canceled.
Independent claim(s) 19 was/were amended.
Dependent claim(s) 38, 44, 46, 48, 50-51, 53-54 was/were amended.
Claim(s) 55-64 was/were added.
Claim(s) 1, 12, 39-43, 45, 47, 49 was/were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 19, 38, 44, 46, 48, 50-64 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In the Final Rejection, dated 06/25/2021, claim(s) 49 (after careful review and search (with respect to independent claim(s) 19)) was/were objected to for being dependent upon a rejected base claim, furthering that the claim(s) would be allowable if rewritten in independent form including all of the limitations of its/their respective base and intervening claims.

In response to the Final Rejection, Applicant amended independent claim(s) 19 to include limitations of the previously objected dependent claim(s), claim(s) 49. Further, Applicant added new independent claim(s) 57, 62 that is/are similar in scope to the limitations recited in amended independent claim 19.

As such, claim(s) 19, 38, 44, 46, 48, 50-64 was/were carefully reviewed and a search with regards to independent claim(s) 19, 57, 62 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 19, 38, 44, 46, 48, 50-64 and specifically independent claim(s) 19, 57, 62, the prior art search was found to neither anticipate nor suggest a device/method/medium, comprising: transmit, to a headset, an indication indicating an augmented reality (AR) content identifier associated with first AR content, the first AR content associated with video content, the video content being different from the first AR content; receive, from the headset, a first request for AR content associated with the video content, the first request indicating the AR content identifier for the AR content; responsive to receipt of the first request, transmit the first AR content to the headset; receive input to change AR content associated with the AR content identifier from the first AR content to second AR content different from the first AR content; based on receipt of the input, associate the AR content identifier with the second AR content but not the first AR content; and subsequent to the association and based on receipt of a second request indicating the AR content identifier, transmit the second AR content rather than the first AR content (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612